STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

WILLIAM           FLYNN          AND     BILLIE                                               NO.          2022       CW    0255
FLYNN


VERSUS


JOE    THORNHILL,                     ANYTIME                                                         MARCH          16,    2022

FITNESS &             MARKEL            INSURANCE

COMPANY




In    Re:             Thornhill.                 Brothers           Fitness,        LLC    d/ b/ a        Anytime          Fitness

                      and         Markel          Insurance           Company,        applying            for    supervisory
                      writs,            18th           Judicial        District           Court,          Parish           of    West
                      Baton            Rouge,          No.    45828.




BEFORE:               McDONALD,                  LANIER, , AND        WOLFE,        JJ.


           WRIT           NOT         CONSIDERED.                    This     writ        application                failed        to

include a copy of the judgment, order or ruling complained of, a
copy of each pleading on which the ruling was founded, including
the        petition( s),                     a        copy     of     any      opposition             and        attachments

thereto,              a     copy        of       pertinent           court        minutes,      and        a    copy        of    the

notice        of          intent        and           return    date       order,     in    violation                of    Rule    4-
5( 6), (      8), (           9), (     10)           and (   11)    of     the    Uniform. Rules               of    Louisiana
Courts       of       Appeal,            and a copy of the hearing transcript.

           Supplementation                             of     this         writ       application                and/ or           an

application
                              for      rehearing              will    not     be    considered.                Uniform          Rules

of    Louisiana                Courts            of    Appeal,       Rules     2- 18. 7 &      4-    9.


                                                                     imm
                                                                     WIL
                                                                      EW




COURT       OFF   APPEAL,               FIRST          CIRCUIT




       DEPUTY             C    ERK      OF       COURT

                  FOR         THE      COURT